Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Lauren L. Stevens on February 01, 2022.  

The application has been amended as follows: 
1.         In claim 31, line 1, after “a compound as recited in claim” insert “1”. 
	 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and Remarks, claims 1, 6-9, 12-22, 31, 67-71, 73-77, 80, 83, and 86 are allowed and renumbered to claims 1-30.



Given that applicant has canceled claim 72, the 112(b) rejection over claim 72 is now moot. Consequently, the 112(b) rejection over claim 72 is hereby withdrawn. 

Given that applicant has canceled claims 87-88, the 112(a) rejection of claims 87-88 over treating HER-2 or EGFR-mediated diseases is now moot. Consequently, the 112(a) rejection over claims 87-88 is hereby withdrawn. 

Given that applicant has amended claim 16 and narrowed the scope of the claim, the 112(b) rejection over claim 16 is now moot. Consequently, the 112(b) over claim 16 is hereby withdrawn. 

Given that applicant has amended the claims to now exclude Ar1 as a phenyl para-substituted to Cl and further substituted by Cl and F, the 102(a)(1) rejection of claims 16, 86, and 88 over Zhang et al. (WO 2019/165003 A1) is now moot. Consequently, the 102 (a)(1) rejection over claims 16, 86, and 88 is hereby withdrawn. 

The following is an examiner's statement of reasons for allowance: Claims 1, 6-9, 12-22, 31, 67-71, 73-77, 80, 83, and 86 are drawn to a compound of Formula (I), or a pharmaceutically acceptable salt thereof, and to a pharmaceutical composition .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6-9, 12-22, 31, 67-71, 73-77, 80, 83, and 86 (renumbered 1-30) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/01/2022